

Exhibit 10.1 


GREAT PLAINS ENERGY INCORPORATED


AMENDED LONG-TERM INCENTIVE PLAN


SECTION ONE.  PURPOSE OF PLAN


The purposes of the Plan are to encourage officers, employees and non-employee
directors of the Company to acquire proprietary and vested interest in the
growth and performance of the Company, to generate an increased incentive to
enhance the value of the Company for the benefit of its customers and
shareholders, and to aid in the attraction and retention of exceptionally
qualified individuals upon whom the Company's success largely depends.
 
SECTION TWO.  DEFINITIONS


The following definitions are applicable herein:
 
"Award" means the award to a Participant of Restricted Stock, Stock Options,
Limited Stock Appreciation Rights, Performance Shares or Director Deferred Share
Units.
 
"Award Period" means that period established by the Committee during which any
performance goals specified with respect to earning any Award are to be
measured.
 
"Board" means the Board of Directors of the Company.
 
"Cause" means unless otherwise defined in a Participant's employment agreement
or change in control severance agreement with the Company, in which case such
definition will apply, (i) the material misappropriation of any of the Company's
funds or property; (ii) the conviction of, or the entering of a guilty plea or
plea of no contest with respect to, a felony, or the equivalent thereof; (iii)
commission of an act of willful damage, willful misrepresentation, willful
dishonesty, or other willful conduct that can reasonably be expected to have a
material adverse effect on the business, reputation, or financial situation of
the Company; or (iv) gross negligence or willful misconduct in performance of a
Participant's duties; provided, however, "cause" shall not exist under clause
(iv), above, with respect to an act or failure to act unless (A) the Participant
has been provided written notice describing in sufficient detail the acts or
failure to act giving rise to the Company's assertion of such gross negligence
or misconduct, (B) been provided a reasonable period to remedy any such
occurrence and (C) failed to sufficiently remedy the occurrence.
 
"Code" means the Internal Revenue Code of 1986, as amended. Reference in the
Plan to any section of the Code shall be deemed to include any amendments or
successor provisions to such section and any regulations promulgated thereunder.
 
"Committee" means (i) the Compensation and Development Committee of the Board,
composed of not less than two directors, each of whom is both a "non-employee
director" (within the meaning of Rule 16b-3(b)(3) under the Exchange Act) and an
"outside director" (within the meaning of Code Section 162(m)) or (ii) any other
committee of the Board to whom the Board has delegated its authority under this
Plan.
 
"Common Stock" means the common stock, without par value, of the Company, or
such other class of shares or other securities as may be subject to the Plan as
a result of an adjustment made pursuant to the provisions of Section Fifteen I.
 

--------------------------------------------------------------------------------

"Company" means Great Plains Energy Incorporated and its successors, including
any Company as provided in Section Fifteen J.
 
"Date of Disability" means the date on which a Participant is classified as
disabled as defined in the Company's Long-Term Disability Plan.
 
"Date of Grant" means, unless the Committee otherwise specifies a later Date of
Grant in the Committee's applicable granting resolution, the date on which an
Award is granted by the Committee.
 
"Date of Retirement" means the date of normal retirement or early retirement as
defined in the Company's pension plan.
 
"Deferred Compensation Plan" means the Great Plains Energy Incorporated
Nonqualified Deferred Compensation Plan, as amended.
 
"Director" means a member of the Board, a member of the board of directors of
any Subsidiary, or any honorary, advisory or emeritus director of the Company or
any Subsidiary.
 
"Director Deferred Share Unit" means, pursuant to Section Twelve of this Plan, a
Non-Employee Director's right to receive a payment following the Non-Employee
Director's termination from service as a Director, in cash or Common Stock, of
an amount equal to the Fair Market Value of one share of Common Stock.
 
"Director Equity Payment Fees" means any fees payable to a Non-Employee Director
in the form of common stock of the Company for his or her service as a Director
of the Company or any of its Subsidiaries.
 
"Director Shares" means, pursuant to Section Twelve of the Plan, shares of
Common Stock issued to a Director, as payment for serving as a Director.
 
"Eligible Employee" means any person employed by the Company or a Subsidiary on
a regularly scheduled basis during any portion of an Award Period and who
satisfies all of the requirements of Section Six.
 
"Exchange Act" means the Securities Exchange Act of 1934, as amended.
 
"Fair Market Value" means the closing market price for the Common Stock as
reported on the New York Exchange Composite Transactions for the applicable
measuring date.
 
"Good Reason" means, without a Participant's written consent and unless
otherwise defined in a Participant's employment agreement or change in control
severance agreement with the Company (in which case such definition will apply),
any of the following:
 
(1) Any material and adverse reduction or material and adverse diminution in a
Participant's position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities held, exercised or assigned
at any time during the 90-day period immediately preceding the Change in
Control;


(2) Any reduction in a Participant's annual base salary as in effect immediately
preceding the Change in Control or as the same may be increased from time to
time; or

--------------------------------------------------------------------------------


(3) A Participant being required by the Company to be based at any office or
location that is more than 70 miles from the location where the Participant was
employed immediately preceding the Change in Control.


Provided, however, notwithstanding the occurrence of any of the events set forth
above in this definition, Good Reason shall not include for the purpose of this
definition (1) an isolated, insubstantial and inadvertent action not taken in
bad faith and which is remedied by the Company promptly after receipt of notice
thereof given by the Participant, or (2) any reduction in the Participant's base
annual salary or reduction in benefits received by the Participant where such
reduction is in connection with a company-wide reduction in salaries or
benefits.


"Incentive Stock Option" means an incentive stock option within the meaning of
Section 422 of the Code.
 
"Limited Stock Appreciation Right" means an Award granted under Section Nine.
 
"Non-Employee Director" means a Director who is not employed by the Company or
any Subsidiary.
 
"Option" or "Stock Option" means either a non-qualified stock option or an
Incentive Stock Option granted under Section Eight.
 
"Option Period" or "Option Periods" means the period or periods during which an
Option is exercisable as described in Section Eight E.
 
"Participant" means an Eligible Employee or Non-Employee Director who has been
granted an Award under the Plan.
 
"Plan" means the Great Plains Energy Incorporated Long-Term Incentive Plan, as
amended.
 
"Performance Award" means any Award that will be issued or granted, or become
vested or payable, as the case may be, upon the achievement of certain
performance goals (as described in Section Eleven B) to a Participant pursuant
to Section Eleven.
 
"Performance Shares" means an Award granted under Section Ten.
 
"Restricted Stock" means an Award granted under Section Seven.
 
"Subsidiary" means any corporation of which 50% or more of its outstanding
voting stock or voting power is beneficially owned, directly or indirectly, by
the Company.
 
"Termination" means resignation or discharge from employment with the Company or
any one of its Subsidiaries, except in the event of death, disability, or
retirement.
 
SECTION THREE.  EFFECTIVE DATE, DURATION AND STOCKHOLDER APPROVAL


A.  Effective Date.

 
The Plan originally became effective on May 5, 1992 and was subsequently amended
effective on May 5, 1992. This Plan is amended effective May 1, 2007 and applies
only with respect to Awards granted after such date.

--------------------------------------------------------------------------------


B.  Period for Grants of Awards.
 
Awards may be granted until May 1, 2017.


C.  Termination of the Plan.

 
The Plan shall continue in effect until all matters relating to the payment of
Awards and administration of the Plan have been settled.



SECTION FOUR.  ADMINISTRATION


A.  General Powers.

 
The Plan shall be administered by the Committee for, and on behalf of, the
Board. The Committee shall have all of the powers (other than amending or
terminating this Plan as provided in Section Fifteen) respecting the Plan. All
questions of interpretation and application of the Plan, or of the terms and
conditions pursuant to which Awards are granted, exercised or forfeited under
the provisions hereof, shall be subject to the determination of the Committee.
Any such determination shall be final and binding upon all parties affected
thereby.



B. Delegation.



 
Notwithstanding the general administrative powers discussed above, the Board
may, by resolution, expressly delegate to a special committee consisting of two
or more directors, who may also be officers of the Company, the authority,
within specified parameters, to (i) grant Eligible Employees Awards under the
Plan, and (ii) determine the number of such Awards to be received by any such
participants; provided, however, that if such delegation of duties and
responsibilities is to officers of the Company or to directors who are not
"non-employee directors" (within the meaning of Rule 16b-3(b)(3) under the
Exchange Act) and "outside directors" (within the meaning of Code Section
162(m)), such officers or directors may not grant Awards to eligible
participants (a) who are subject to Section 16(a) of the Exchange Act at the
time of grant, or (b) who, at the time of grant, are anticipated to become
during the term of the Award, "covered employees" as defined in Section
162(m)(3) of the Code. The acts of such delegates shall be treated hereunder as
acts of the Board and such delegates shall report regularly to the Board and the
Compensation and Development Committee regarding the delegated duties and
responsibilities and any Awards so granted.



SECTION FIVE.
GRANT OF AWARDS AND LIMITATION OF NUMBER OF SHARES AWARDED



The Committee may, from time to time, grant Awards to one or more Eligible
Employees or Non-Employee Directors, provided that (i) subject to any adjustment
pursuant to Section Fifteen I, the aggregate number of shares of Common Stock
available for Awards under this Plan may not exceed 5,000,000 shares; (ii) to
the extent that an award lapses or the rights of the Participant to whom it was
granted terminate, any shares of Common Stock subject to such Award shall again
be available for the grant of an Award under the Plan; and (iii) shares
delivered by the Company under the Plan may be authorized but unissued Common
Stock, Common Stock held in the treasury of the Company or Common Stock
purchased on the open market (including private purchases) in accordance with
applicable securities laws. In determining the size of the Awards, the Committee
shall assess the performance of the Eligible Employees against criteria to be
established by the Committee, from time to time, based on the Company's
performance (such as stockholder and customer related factors) and shall take
into account a Participant's responsibility level, potential, cash compensation
level, and the Fair Market Value of the common stock at the time of Awards, as
well as such other considerations as it deems appropriate. The maximum number of
shares of Common Stock with respect to which an Award or Awards may be granted
to any Participant in any one taxable year of the Company shall not exceed
100,000 shares (increased, proportionately, in the event of any stock split or
stock dividend with respect to the shares in accordance with Section Fifteen I).
 

--------------------------------------------------------------------------------

SECTION SIX.  ELIGIBILITY


Officers, other employees and Non-Employee Directors of the Company and its
Subsidiaries (including officers or salaried full-time employees who are members
of the Board) who, in the opinion of the Committee, make or are expected to make
significant contributions to the continued growth, development, and financial
success of the Company or one or more of its Subsidiaries shall be eligible to
receive Awards. Subject to the provisions of the Plan, the Committee shall from
time to time select from such eligible persons those to whom Awards shall be
granted and determine the amount of such Awards. In no event shall the existence
of this Plan create an obligation or duty of the Committee or the Company to
grant an Award to any person under this Plan.
 
SECTION SEVEN.  RESTRICTED STOCK


A.  Grant of Restricted Stock.



 
The Committee may grant an Award of one or more Shares of Restricted Stock to
any Eligible Employee or Non-Employee Director.




 
A Restricted Stock Award made pursuant to this Section Seven shall be in the
form of shares of Common Stock, restricted as provided herein. The Restricted
Stock shall be issued in the name of the Participant and shall bear a
restrictive legend prohibiting sale, transfer, pledge or hypothecation of the
Restricted Stock until the expiration of the restriction period.




 
The Committee may also impose such other restriction and conditions on the
restricted stock as it deems appropriate.




 
Upon issuance to the Participant of Restricted Stock, the Participant shall have
the right to vote the Restricted Stock.

 
B.  Restriction Period.



 
At the time Restricted Stock is granted, the Committee shall establish a
restriction period applicable to such Award which shall not be less than one
year nor more than ten years. Each Restricted Stock Award may have a different
restriction period at the discretion of the Committee and the Committee is
authorized, in its sole discretion and at any time, to accelerate the time at
which any or all of the restrictions on the Restricted Stock shall lapse or to
remove any or all of such restrictions. Notwithstanding the above, shares of
Restricted Stock may not be sold or transferred by a Participant within six
months of the date on which such shares become vested except to the extent
necessary to satisfy any minimum withholding tax liability resulting from the
vesting of the Restricted Stock.

--------------------------------------------------------------------------------


C.  Forfeiture.



 
Except as otherwise determined by the Committee, upon the termination of
employment of a Participant holding Restricted Stock for any reason during the
period of time in which some or all of the shares are subject to restrictions,
all shares of Restricted Stock held by the Participant and still subject to
restriction will be forfeited by the Participant and reacquired by the Company;
provided that in the event of a Participant's retirement, Disability, death, or
in cases of special circumstances, the Committee may, in its discretion, waive
in whole or in part any or all of the remaining restrictions with respect to the
Participant's shares of Restricted Stock.



D.  Payout of Award.



 
Upon completion of the restriction period and satisfaction of any other
restrictions required by the Award, all restrictions on the Restricted Stock
will expire and certificates representing the underlying shares will be issued
to the Participant.



SECTION EIGHT.  STOCK OPTION


A.  Grant of Option.



 
The Committee may grant an Award of one or more Options to any Eligible Employee
or Non-Employee Director.



B.  Stock Option Agreement.



 
Each Option granted under the Plan shall be evidenced by a "Stock Option
Agreement" between the Company and the Participant containing such terms and
conditions as may be determined by the Committee, including, without
limitations, provisions to qualify Incentive Stock Options as such under
Section 422 of the Code; provided, however, that each Stock Option shall be
subject to the following terms and conditions: (i)  the Options are exercisable
either in total or in part with a partial exercise not affecting the
exercisability of the balance of the Option; (ii)  every share of Common Stock
purchased through the exercise of an Option shall be paid for in full at the
time of the exercise; (iii)  each Option shall cease to be exercisable, as to
any share of Common Stock, at the earliest of (a) the Participant's purchase of
the Common Stock to which the Option relates, (b) the exercise of a related
Limited Stock Appreciation Right, or (c) the lapse of the Option; and (iv) 
Options shall not be transferable by the Participant other than by will or the
laws of descent and distribution or pursuant to a domestic relations order
validly issued and approved by a Court of proper jurisdiction. Non-Employee
Directors shall be ineligible to receive Incentive Stock Options.



C.  Option Price.
 

 
The Option Price per share of Common Stock shall be set by the grant, but shall
not be less than 100% of the Fair Market Value at the Date of Grant.



D.  Form of Payment.



 
At the time of an exercise of an Option, the Option price shall be payable in
cash or in previously-owned shares of Common Stock or in a combination thereof.
When Common Stock is used in full or partial payment of the Option price,
it shall be valued at the Fair Market Value on the date the Option is exercised.

--------------------------------------------------------------------------------


E.  Other Terms and Conditions.



 
Each Option shall become exercisable in such manner and within such Option
Period or periods not to exceed ten years from its Date of Grant, as set forth
in the Stock Option Agreement.



F.  Lapse of Option.



 
An Option will lapse upon the first occurrence of one of the following
circumstances: (i) ten years from the Date of Grant; (ii) three months following
the Participant's Date of Retirement; (iii) at the time of a Participant's
Termination; (iv) at the expiration of the Option Period set by the grant; or
(v) twelve months from the Date of Disability. If, however, the Participant dies
within the Option Period and prior to the lapse of the Option, the Option shall
lapse unless it is exercised within the Option Period or twelve months from the
date of the Participant's death, whichever is earlier, by the Participant's
legal representative or representatives or by the person or persons entitled to
do so under the Participant's will or, if the Participant shall fail to make
testamentary disposition of such Option or shall die intestate, by the person or
persons entitled to receive said Option under the applicable laws of descent and
distribution.



G.  Rights as a Stockholder.



 
A participant or a transferee of a Participant shall have no rights as a
stockholder with respect to any shares of common stock covered by an Option,
until the date the Option is exercised, except as provided in Section Fifteen A.



H.  Early Disposition of Common Stock.



 
If a Participant shall engage in a disqualifying disposition (as such term or
successor term is then used under the Code) with respect to any shares of common
stock purchased pursuant to an Incentive Stock Option (presently within one year
from the date the shares were acquired or within two years from the Date of
Grant of the Option), then, to provide the Company with the opportunity to claim
the benefit of any income tax deduction which may be available to it under the
circumstances, the Participant shall, within ten days of such disposition,
notify the Company of the dates of acquisition and disposition of such shares of
common stock, the number of shares so disposed and the consideration, if any,
received therefore.

I.  Individual Dollar Limitations.



 
The aggregate Fair Market Value (determined at the time of Award) of the common
stock, with respect to which an Incentive Stock Option is exercisable for the
first time by a Participant during any calendar year (whether under this Plan or
another plan or arrangement of the Company) shall not exceed $100,000 (or such
other limit as may be in effect under the Code on the date of Award).



J.  No Obligation to Exercise Option.



 
The granting of an Option shall impose no obligation on the Participant to
exercise such Option.

--------------------------------------------------------------------------------

K.  Six Month Period.



 
At least six months must elapse between the date the Option is acquired by the
Participant and the date of disposition of the Option (other than upon exercise
or conversion) or the common stock for which it is exercisable.



L  No Repricing of Options Unless Repricing Subject to Stockholder Approval.
 

 
In no event may the Committee grant Options in replacement of Options previously
granted under this Plan or any other compensation plan of the Company, or may
the Committee amend outstanding Options (including amendments to adjust an
Option price) unless such replacement or adjustment (i) is subject to and
approved by the Company's stockholders or (ii) would not be deemed to be a
repricing under the rules of the NYSE.



SECTION NINE.  LIMITED STOCK APPRECIATION RIGHTS


A.  Grant of Limited Stock Appreciation Rights.



 
The Committee may grant Limited Stock Appreciation Rights to any Eligible
Employee or Non-Employee Director provided that the Eligible Employee or
Non-Employee Director is holding an Option granted under the Plan.




 
Limited Stock Appreciation Rights may be granted with respect to an Option at
the time of the Option grant or any time thereafter up to six months prior to
the Option's expiration.



B.  Exercise of Limited Stock Appreciation Rights.


Limited Stock Appreciation Rights will be automatically exercised one day after
an event of Change of Control (as defined in Section Thirteen). A Limited Stock
Appreciation Right cannot be exercised in any other manner. Notwithstanding the
above, a Limited Stock Appreciation Right will only be exercised if the Change
in Control event occurred six months after the date of the grant of the Limited
Stock Appreciation Right and the Option to which it relates has not previously
been exercised.



 
The exercise of a Limited Stock Appreciation Right will cancel any related
Option and allow the holder to receive in cash an amount equal to the excess of
the Fair Market Value on the date of exercise of one share of Common Stock over
the Option price, multiplied by the number of shares of Common Stock covered by
the related Option.




 
In the event of an exercise of a Limited Stock Appreciation Right, the number of
shares reserved for issuance shall be reduced by the number of shares covered by
the Stock Option Award.



SECTION TEN.  PERFORMANCE SHARES


A.  Grant of Performance Shares.



 
The Committee may grant an Award of one or more Performance Shares to any
Eligible Employee or Non-Employee Director.




 
A Performance Share is the right to receive a payment from the Company with
respect to such Performance Share subject to satisfaction of such terms and
conditions as the Committee may determine. Performance Shares shall be credited
to a Performance Share account to be maintained for each Participant. Each
Performance Share shall be deemed to be equivalent of one share of Common Stock.
The Award of Performance Shares under the Plan shall not entitle the participant
to any interest in or to any dividend, voting, or other rights of a stockholder
of the Company.

--------------------------------------------------------------------------------


 
A grant of Performance Shares may be made by the Committee during the term of
the Plan.




 
The Participant shall be entitled to receive payment for each Performance Share
of an amount based on the achievement of performance measures for such Award
Period as determined by the Committee. During or before the Award Period, the
Committee shall have the right to establish requirements or other criteria for
measuring such performance.



B.
Form and Timing of Payment.




 
Except in the event of a Change of Control, no payment in respect of Performance
Shares shall be made before the end of an Award Period or if the Participant is
not or has not been at all times since the Performance Shares were granted, an
employee of the Company. Any Payment to be made shall be made as soon as
practicable following the end of the Award Period.




 
The payment to which a Participant shall be entitled at the end of an Award
Period shall be a dollar amount equal to the Fair Market Value (determined as of
the business day immediately preceding the date of payment) of a number of
shares of Common Stock equal in number to the quotient obtained by dividing (a)
the Fair Market Value of a number of shares of Common Stock equal to the
original number of Performance Shares granted by (b) the original Fair Market
Value of a share of Common Stock on the Date of Grant of the Performance Shares.
Stock received in settlement of Performance Shares may not be disposed of within
six months of the date on which the Performance Shares were granted. Payment
shall normally be made in Common Stock. The Committee, however, in its sole
discretion, may authorize payment in such combinations of cash and Common Stock
or all in cash as it deems appropriate.



Examples: For illustration purposes only, two hypothetical examples of the
application of this Section Ten B are as follows:


If a Participant is granted 1,000 Performance Shares on March 1, 2004 when the
Fair Market Value of a Share of Common Stock is $30, and on the date the
Performance Shares
become entitled to payment, the Fair Market Value of a Share of Common Stock is
$40 per share, the Participant will be entitled to receive a payment (either in
cash or Shares of
Common Stock, or both) equal in value to $53,320 (or 1,333 Shares of Common
Stock). Such amount determined as follows:


· 1,000 Performance Shares (original grant) multiplied by $40 (current FMV) =
$40,000.


· $40,000 divided by $30 (the FMV of a Share of Common Stock on Date of Grant) =
1,333 shares.


· 1,333 shares multiplied by $40 per share = $53,320.  

--------------------------------------------------------------------------------


If, on the other hand, a Participant is granted 1,000 Performance Shares on
March 1, 2004 when the Fair Market Value of a Share of Common Stock is $30, and
on the date the Performance Shares become entitled to payment, the Fair Market
Value of a Share of Common Stock is $20 per share, the Participant will be
entitled to receive a payment (either in cash or Shares of Common Stock) equal
in value to $13,333.32 (or 666.666 Shares of Common Stock). Such amount being
determined as follows:


· 1,000 Performance Shares (original grant) multiplied by $20 (current FMV) =
$20,000.


· $20,000 divided by $30 (the FMV of a Share of Common Stock on Date of Grant) =
666.666 shares.


· 666.666 shares multiplied by $20 per share = $13,333.32.


C.
Forfeiture.




 
Except as otherwise determined by the Committee, upon the termination of
employment of a Participant holding Performance Shares for any reason before
some or all of the Performance Shares have been paid, all Performance Shares
which are not otherwise eligible to be paid will be forfeited by the
Participant; provided that in the event of a Participant's retirement,
Disability, death, or in cases of special circumstances, the Committee may, in
its discretion, either accelerate payment on some or all of the Performance
Shares or provide that the payout of any Performance Shares will be prorated for
service during the Award Period and paid at the end of the Award Period.



D.
Dividend Equivalents



The Committee may provide in an Award agreement that, as of the date any
dividend is paid to holders of shares of Common Stock, one of more Performance
Share shall also be credited with a hypothetical cash credit equal to the per
share dividend paid on a share of Common Stock. Unless otherwise provided in an
Award agreement, if the Award agreement provides for the payment of dividend
equivalents, such dividend equivalents will be equal to the dividends paid
during the entire Award Period for which the Performance Shares relate and not
just that period of time after the Performance Shares were granted. At the end
of an Award Period and provided the Performance Shares have not been forfeited
in accordance with the terms of this Plan, the Participant shall be paid, in a
lump sum cash payment, the aggregate amount of such hypothetical dividend
equivalents.
 
SECTION ELEVEN.  PERFORMANCE AWARDS; SECTION 162(M) PROVISIONS.


A.  Terms of Performance Awards.



 
The Committee may grant one or more Performance Awards to any Eligible Employee
or Non-Employee Director.




 
Except as provided in Section Thirteen, Performance Awards will be issued or
granted, or become vested or payable, only after the end of the relevant Award
Period. The performance goals to be achieved for each Award Period and the
amount of the Award to be distributed upon satisfaction of those performance
goals shall be conclusively determined by the Committee. When the Committee
determines whether a performance goal has been satisfied for any Award Period,
the Committee, where the Committee deems appropriate, may make such
determination using calculations which alternatively include and exclude one, or
more than one, "extraordinary items" as determined under U.S. generally accepted
accounting principles ("GAAP"), and the Committee may determine whether a
performance goal has been satisfied for any Award Period taking into account the
alternative which the Committee deems appropriate under the circumstances. The
Committee also may establish performance goals that are determined using GAAP or
other non-GAAP financial measures and may exclude or take into account
mark-to-market gains and losses on energy contracts, any unusual or
non-recurring items, including the charges or costs associated with
restructurings of the Company, discontinued operations, and the cumulative
effects of accounting changes and, further, may take into account any unusual or
non-recurring events affecting the Company, changes in applicable tax laws or
accounting principles or such other items and factors as the Committee may
determine reasonable and appropriate under the circumstances (including any
factors that could result in the Company's paying non-deductible compensation to
an Employee or Non-Employee Director).



B.
Performance Goals.




 
If an Award is subject to this Section Eleven, then the lapsing of restrictions
thereon, or the vesting thereof, and the distribution of cash, shares of Common
Stock or other property pursuant thereto, as applicable, shall be subject to the
achievement of one or more objective performance goals established by the
Committee, which shall be based on the attainment of one or any combination of
the following metrics (which may be calculated on a GAAP or non-GAAP basis), and
which may be established on an absolute or relative basis for the Company as a
whole or any of its subsidiaries, operating divisions or other operating units:

 
1. Earnings measures (either in the aggregate or on a per-share basis);


2. Growth or rate of growth in earnings measures (either in the aggregate or on
a per-share basis);


3. Net income or loss (either in the aggregate or on a per-share basis);


4. Cash flow provided by operations (either in the aggregate or on a per-share
basis);


5. Growth or rate of growth in cash flow (either in the aggregate or on a
per-share basis);


6. Cash flow measures (either in the aggregate on a per-share basis);


7. Reductions in expense levels, determined either on a Company-wide basis or in
respect of any one or more subsidiaries or business units;


8. Operating and maintenance cost management and employee productivity;


9. Stockholder returns (including return on assets, investments, equity, or
gross sales);


10. Return measures (including return on assets, equity, or sales);


11. Growth or rate of growth in return measures (including return on assets,
equity, or sales);

--------------------------------------------------------------------------------


12. Share price (including attainment of a specified per-share price during the
Award Period;
growth measures and total stockholder return or attainment by the shares of
common stock
of a specified price for a specified period of time);


13. Strategic business criteria, consisting of one or more objectives based on
meeting specified
revenue, market share, market penetration, geographic business expansion goals,
objectively identified project milestones, production volume levels, cost
targets, and goals
relating to acquisitions or divestitures;


14. Achievement of business or operational goals such as market share and/or
business development; and/or


15. Achievement of credit ratings or certain credit quality levels;
 



 
provided that applicable performance goals may be applied on a pre- or post-tax
basis; and provided further that the Committee may, when the applicable
performance goals are established, provide that the formula for such goals may
include or exclude items to measure specific objectives, including but not
limited to losses from discontinued operations, extraordinary gains or losses,
the cumulative effect of accounting changes, acquisitions or divestitures,
foreign exchange impacts, mark-to-market gains and losses from energy contracts,
and any unusual, nonrecurring gain or loss. In addition to the foregoing
performance goals, the performance goals shall also include any performance
goals which are set forth in a Company bonus or incentive plan, if any, which
has been approved by the Company's stockholders, which are incorporated herein
by reference. Such performance goals shall be set by the Committee within the
time period prescribed by, and shall otherwise comply with the requirements of,
Code Section 162(m).
 

C.
Adjustments.




 
Except as provided in Section Fifteen I and Section Thirteen or as provided for
in the immediately following sentence, with respect to any Award that is subject
to this Section Eleven, the Committee may not adjust upwards the amount payable
pursuant to such Award, nor may it waive the achievement of the applicable
performance goals except in the case of the death or Disability of the
Participant. The Committee may, at the time it initially establishes one or more
performance goals, provide that the amount payable upon achievement of such
performance goal may be increased in the discretion of the Committee or that the
achievement of the applicable performance goals may be waived. If the Committee
does not specifically provide for such flexibility at the time it establishes a
performance goal, the Committee will not be permitted to adjust upwards the
amount payable pursuant to the Award nor waive the achievement of the applicable
performance goal except in the case of the death or Disability of the
Participant.



D.
Other Restrictions.




 
The Committee shall have the power to impose such other restrictions on Awards
subject to this Section Eleven as it may deem necessary or appropriate to insure
that such Awards satisfy all requirements for "performance-based compensation"
within the meaning of Code Section 162(m)(4)(B).

--------------------------------------------------------------------------------


E.
Section 162(m) Limitations.




 
Notwithstanding any other provision of this Plan, if the Committee determines at
the time any Award is granted to a Participant that such Participant is, or is
likely to be at the time he or she recognizes income for federal income tax
purposes in connection with such Award, a "Covered Employee," then the Committee
may provide that this Section Eleven is applicable to such Award.



SECTION TWELVE.  DIRECTOR SHARES and DIRECTOR DEFERRED SHARE UNITS


A.
Election to Receive Award of Director Shares or Director Deferred Share Units.




 
Each Non-Employee Director may elect to have his/her Director Equity Payment
Fees (i) paid on a current basis in the form of Director Shares, or, pursuant to
this Section Twelve, on a deferred basis. Any election to have Director Equity
Payment Fees converted into Director Deferred Share Units and paid on a deferred
basis shall be made in accordance with Section Twelve B below. In the absence of
any election made by a Non-Employee Director, all Director's Equity Payment Fees
will be paid on a current basis though the issuance of Director Shares.



B.
Timing of Election to Convert Director Equity Payment Fees.



Each Non-Employee Director that desires to convert all or a portion of his or
her Director Equity Payment Fees into Director Deferred Share Units shall make
such conversion election on the Director's Deferred Equity Payment Election Form
(the "Election Form") and file such Election Form with the Plan Administrator
before the first day of the calendar year in which services related to the
Director Equity Payment Fees to be converted are to be performed. Any Election
Form delivered by a Non-Employee Director shall be irrevocable with respect to
any Director Equity Payment Fees covered by the elections set forth therein.
Such Election Form shall remain in effect for subsequent calendar years until a
written notice to revise the Election Form is delivered to the Plan
Administrator before the first day of the calendar year in which the services
related to the Director Equity Payment Fees subject to the revision are
performed. As of each December 31, the election becomes irrevocable with respect
to Director Equity Payment Fees payable with respect to services performed in
the immediately following calendar year.


Notwithstanding the preceding paragraph, an election made by an individual in
the calendar year in which he or she first becomes a Non-Employee Director may
be made pursuant to an Election Form delivered to the Company within thirty (30)
days after the date on which he or she becomes a Non-Employee Director and shall
be effective with respect to Director Equity Payment Fees earned from and after
the date such Election Form is delivered to the Company.


C.
Director Equity Payment Fees Conversion Into Director Deferred Share Units.




 
Any Director Equity Payment Fees that are to be converted into Director Deferred
Share Units shall be so converted on each day the Director Equity Payment Fees
would otherwise have been payable to the Director. The number of Director
Deferred Share Units to be granted to a Non-Employee Director shall be equal to
the number of shares of Common Stock that otherwise would have been payable on
such day to the Director.



D.
Director Deferred Share Units Account.




 
The Company will create and maintain on its books a Director Deferred Share Unit
Account for each Non-Employee Director who has made an election to convert
Director Equity Payment Fees into Director Deferred Share Units. The Company
will credit to such account the number of Director Deferred Share Units earned
pursuant to the Non-Employee's Director's conversion election.

--------------------------------------------------------------------------------


E.
Dividends.



As of the date any dividend is paid to holders of shares of Common Stock, each
Director Deferred Share Unit Account, regardless of whether the Non-Employee
Director is then a Director, will be credited with additional Director Deferred
Share Units equal to the number of shares of the Common Stock that could have
been purchased with the amount which would have been paid as dividends on a
number of shares (including fractions of a share to three decimals) of the
Common Stock equal to the number of Director Deferred Share Units credited to
such Director Deferred Share Unit Account as of the record date applicable to
such dividend. The number of additional Director Deferred Share Units to be
credited will be calculated to three decimals by dividing the amount which would
have been paid as dividends by the Fair Market Value of one share of Common
Stock as of the applicable dividend payment date. In the case of dividends paid
in property other than cash, the amount of the dividend shall be deemed to be
the fair market value of the property at the time of the payment of the
dividend, as determined in good faith by the Committee.
 
F.
Distribution of Director Deferred Share Units.

 
On the January 31st next following the date the Non-Employee Director's service
on the Board terminates for any reason, all of a Non-Employee Director's
Director Deferred Share Units credited to the
Non-Employee's Director Deferred Share Unit Account shall be converted into an
equal amount of shares of Common Stock and all whole shares of Common Stock
shall be distributed, in kind, to the
Non-Employee Director, or to his beneficiaries in the event of his death, in a
single lump sum. Any fractional Deferred Share Unit shall be paid in cash,
calculated by multiplying the fractional Deferred
Share Unit by the Fair Market Value of the Common Stock as of the business day
immediately preceding the date of distribution.


G.
Director Deferred Share Unit Status.

 
Except for purposes of the Company's Director Stock Ownership guidelines,
Director Deferred Share Units are not, and do not constitute, shares of Common
Stock, and no right as holder of shares of
Common Stock devolves upon a Non-Employee Director by reason of having Director
Share Units credited to his or her account.


SECTION THIRTEEN.  CHANGE IN CONTROL


In the event that, within the period commencing on a Change in Control (as
defined below) of the Company and ending on the second anniversary of the Change
in Control, and except as the Committee may expressly provide otherwise, a
Participant's employment with the Company or one of its affiliates is terminated
other than for Cause, or the Participant voluntarily resigns for Good Reason,
then (i) all Stock Options then outstanding shall become fully exercisable
unless Limited Stock Appreciation Rights were granted in connection with the
Stock Options which in such event the Limited Stock Appreciation Rights will be
automatically exercised as provided for in Section Nine herein; (ii) all
restrictions (other than restrictions imposed by law) and conditions of all
Restricted Stock Awards then outstanding shall be deemed satisfied as of the
date of the Participant's termination of employment; and (iii) all Performance
Share Awards shall be deemed to have been fully earned as of the date of the
Participant's termination of employment, subject to the limitation that any
Award which has been outstanding less than six months on the date of the
Participant's termination of employment shall not be afforded such treatment.
Notwithstanding the above paragraph, if a Participant is a "specified employee,"
as defined in Code section 409A(a)(1)(B)(i) and the payment of any Performance
Share Awards would be required under Code section 409A to be delayed for a
minimum of six months following the Participant's termination of employment, the
payment of any Performance Share Awards shall be so delayed.
 

--------------------------------------------------------------------------------

For purposes of this Plan, a "Change in Control" means the occurrence of one of
the following events, whether in a single transaction or a series of related
transactions:
 
1. any Person (as such term is defined in Sections 13(d) and 14(d) of the
Exchange Act) is or becomes the Beneficial Owner (as such term is defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such Person any
securities acquired directly from the Company or its affiliates other than in
connection with the acquisition by the Company or its affiliates of a business)
representing 35% or more of either the then outstanding shares of common stock
of the Company or the combined voting power of the Company's then outstanding
securities; or


2. the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company, as such terms are used in Rule 14a-11 of
Regulation 14A under the Exchange Act) whose appointment or election by the
Board or nomination for election by the Company's stockholders was approved by a
vote of at least two-thirds (2/3) of the directors then still in office who
either were directors on the date hereof or whose appointment, election or
nomination for election was previously so approved; or


3. the consummation of a merger, consolidation, reorganization or similar
corporate transaction of the Company, whether or not the Company is the
surviving corporation in such transaction, other than (A) a merger,
consolidation, or reorganization that would result in the voting securities of
the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof), in combination with the ownership
of any trustee or other fiduciary holding securities under an employee benefit
plan of the Company, at least 60% of the combined voting power of the voting
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger, consolidation or reorganization, or
(B) a merger, consolidation or reorganization effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its affiliates other than in
connection with the acquisition by the Company or its affiliates of a business)
representing 20% or more of either the then outstanding shares of common stock
of the Company or the combined voting power of the Company's then outstanding
securities; or


4. the occurrence of, or the stockholders of the Company approve a Plan of, a
complete liquidation or dissolution of the Company or an agreement for the sale
or disposition by the Company of all or substantially all of the Company's
assets, other than a sale or disposition of all or substantially all of the
Company's assets to an entity, at least 60% of the combined voting power of the
voting securities of which are owned by Persons in substantially the same
proportions as their ownership of the Company immediately prior to such sale.

--------------------------------------------------------------------------------


Notwithstanding the foregoing, no "Change in Control" shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the common stock
of the Company immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns all or substantially all of the assets of the Company immediately
following such transaction or series of transactions.
 
SECTION FOURTEEN.  AMENDMENT OF PLAN


The Board may at any time and from time to time alter, amend, suspend or
terminate the Plan in whole or in part, except (i) no such action may be taken
without shareholder approval which increases the benefits accruing to
Participants pursuant to the Plan, increases the number of shares of Common
Stock which may be issued pursuant to the Plan (except as provided in Section
Fifteen I), extends the period for granting Options under the Plan, modifies the
requirements as to eligibility for participation in the Plan, or requires
shareholder approval under any law or regulation in effect at the time such
amendment is proposed for adoption; (ii) no such action may be taken without the
consent of the Participant to whom any Award shall theretofore have been
granted, which adversely affects the rights of such Participant concerning such
Award, except as such termination or amendment of the Plan is required by
statute, or rules and regulations promulgated thereunder; and (iii) no such
action may be taken if the proposed amendment must be in the discretion of the
Committee to comply with the disinterested administration requirements of
Rule 16b-3 under the Exchange Act.
 
SECTION FIFTEEN.  MISCELLANEOUS PROVISIONS


A. Dividends.



 
The recipient of an Award may, if so determined by the Committee, be entitled to
receive, currently or on a deferred basis, dividends or their equivalents, with
respect to the number of shares of Common Stock covered by the Award and subject
to the terms and conditions of the Plan and any applicable Award agreement.



B.
Nontransferability.




 
No benefit provided under this Plan shall be subject to alienation or assignment
by a Participant (or by any person entitled to such benefit pursuant to the
terms of this Plan), nor shall it be subject to attachment or other legal
process of whatever nature. Any attempted alienation, assignment or attachment
shall be void and of no effect whatsoever. Notwithstanding the above, Stock
Options and Limited Stock Appreciation Rights may be transferred as provided in
any Stock Option Agreement.




 
Payment shall be made only into the hands of the Participant entitled to receive
the same or into the hands of the Participant's authorized legal representative.
Deposit of any sum in any financial institution to the credit of any Participant
(or of a person entitled to such sum pursuant to the terms of this Plan) shall
constitute payment into the hands of that Participant (or such person).



C.
No Employment Right.




 
Neither this Plan nor any action taken hereunder shall be construed as giving
any right to be retained as an officer or employee of the Company or any of its
Subsidiaries.

--------------------------------------------------------------------------------


D.
Tax Withholding.




 
The Company shall be authorized to withhold under the Plan the amount of
withholding taxes due in respect of an Award or payment hereunder and to take
such other actions as may be necessary in the opinion of the Company to satisfy
all obligations for the payment of taxes. Such withholding may be deducted in
cash from the value of any Award.



E.
Fractional Shares.




 
Any fractional shares shall be eliminated at the time of payment or payout by
rounding down for fractions of less than one-half and rounding up for fractions
equal to or more than one-half. No cash settlements shall be made with respect
to fractional shares eliminated by rounding.



F.
Government and Other Regulations.




 
The obligation of the Company to make payment of Awards in common stock or
otherwise shall be subject to all applicable laws, rules, and regulations, and
to such approvals by any government agencies as may be required. Except as
required by law, the Company shall be under no obligation to register under the
Securities Act of 1933, as amended ("Act"), any of the shares of common stock
issued, delivered or paid in settlement under the Plan. If common stock granted
under the Plan may in certain circumstances be exempt from registration under
the Act, the Company may restrict its transfer in such manner as it deems
advisable to ensure such exempt status.



G.
Indemnification.




 
Each person who is or at any time serves as a member of the Committee shall be
indemnified and held harmless by the Company against and from (i) any loss, cost
liability, or expenses that may be imposed upon or reasonably incurred by such
person in connection with or resulting from any claim, action, suit, or
proceeding to which such person may be a party or in which such person may be
involved by reason of any action or failure to act under the Plan; and (ii) any
and all amounts paid by such person in satisfaction of judgment in any such
action, suit or proceeding relating to the Plan. Each person covered by this
indemnification shall give the Company an opportunity, at its own expense, to
handle and defend the same before such person undertakes to handle and defend it
on such person's own behalf. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled under the Restated Articles of Consolidation or By-Laws of the Company
or any of its Subsidiaries, as a matter of law, or otherwise, or any power that
the Company may have to indemnify such person or hold such person harmless.



H.
Reliance on Reports.




 
Each member of the Committee shall be fully justified in relying or acting in
good faith upon any report made by the independent public accountants of the
Company and its Subsidiaries and upon any other information furnished in
connection with the Plan. In no event shall any person who is or shall have been
a member of the Committee be liable for any determination made or other action
taken or any omission to act in reliance upon any such report or information or
for any action taken, including the furnishing of information, or failure to
act, if in good faith.

--------------------------------------------------------------------------------


I.
Changes in Capital Structure.




 
If, without the receipt of consideration therefore by the Company, the Company
shall at any time increase or decrease the number of its outstanding shares of
Common Stock or change in any way the rights and privileges of such Common Stock
such as, but not limited to, the payment of a stock dividend or any other
distribution upon such Common Stock payable in Stock, or through a stock split,
subdivision, consolidation, combination, reclassification or recapitalization
involving the Common Stock, such that any adjustment is determined by the
Committee to be appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan,
then in relation to the Stock that is affected by one or more of the above
events, the numbers, rights and privileges of (i) the shares of Common Stock as
to which Awards may be granted under the Plan, and (ii) the shares of Common
Stock then included in each outstanding Award granted hereunder, shall be
increased, decreased or changed in like manner as if they had been issued and
outstanding, fully paid and non assessable at the time of such occurrence.




 
If any adjustment or substitution provided for in this Section Fifteen I shall
result in the creation of a fractional share of Common Stock under any Award,
such fractional share shall be rounded to the nearest whole share and fractional
shares shall not be issued.




 
In the case of any such substitution or adjustment affecting an Option or a
Limited Stock Appreciation Right, such substitution or adjustments shall be made
in a manner that is in accordance with the substitution and assumption rules set
forth in Treasury Regulations 1.424-1 and the applicable guidance relating to
Code Section 409A.



J.
Company Successors.




 
In the event the Company becomes party to a merger, consolidation, sale of
substantially all of its assets or any other corporate reorganization in which
the Company will not be the surviving corporation or in which the holders of the
common stock will receive securities of another corporation, then such Company
shall assume the rights and obligations of the Company under this Plan.



K.
Governing Law.




 
All matters relating to the Plan or to Awards granted hereunder shall be
governed by the laws of the State of Missouri, without regard to the principles
of conflict of laws.



L.
Code Section 409A.



This Plan is intended to meet the requirements of Section 409A of the Code and
may be administered in a manner that is intended to meet those requirements and
will be construed and interpreted in accordance with such intent. All payments
hereunder are subject to Section 409A of the Code and will be paid in a manner
that will meet the requirements of Section 409A of the Code, including
regulations or other guidance issued with respect thereto, such that the payment
will not be subject to the excise tax applicable under Section 409A of the Code.
Any provision of this Plan that would cause the payment to fail to satisfy
Section 409A of the Code will be amended (in a manner that as closely as
practicable achieves the original intent of this Plan) to comply with Section
409A of the Code on a timely basis, which may be made on a retroactive basis, in
accordance with regulations and other guidance issued under Section 409A of the
Code.
 

--------------------------------------------------------------------------------

M. Relationship to Other Benefits.



 
No payment under the Plan shall be taken into account in determining any
benefits under any pension, retirement, profit sharing or group insurance plan
of the Company or any Subsidiary, except as may be required by Federal law and
regulation or to meet other applicable legal requirements.



N.
Expenses.




 
The expenses of the Plan shall be borne by the Company and its Subsidiaries if
appropriate.



O.
Titles and Headings.




 
The titles and headings of the sections in the Plan are for convenience of
reference only, and in the event of any conflict, the text of the Plan, rather
than such titles or headings, shall control.



 

